                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,
                                          Case No. 13-20405
v.
                                          HON. GEORGE CARAM STEEH
LUCAS RODRIGUEZ,

         Defendant.
____________________________/

           OPINION AND ORDER DENYING DEFENDANT’S
           MOTION TO VACATE SENTENCE (DOC. 18) AND
         MOTION FOR APPOINTMENT OF COUNSEL (DOC. 23)

      Before the court is Defendant’s motion to vacate sentence pursuant

to 28 U.S.C. § 2255 and his motion for the appointment of counsel. The

court stayed this action pending the Supreme Court’s decision in Beckles v.

United States, 137 S.Ct. 886 (2017). Subsequent to the Beckles decision,

the court lifted the stay and set a briefing schedule. The government filed a

response to Defendant’s motion on September 27, 2018. Defendant

submitted a letter to the court on November 26, 2018, which the court will

construe as a reply brief.

                             BACKGROUND FACTS

      Defendant Lucas Rodriguez pleaded guilty to one count of felon in

possession of a firearm. In calculating Rodriguez’s offense level for
                                    -1-
sentencing purposes, the court found his base offense level to be 20

because he had a previous controlled substance offense. See U.S.S.G. §

2K2.1(a)(4)(A); see also U.S.S.G. § 4B1.2(b) (definition of “controlled

substance offense”). Ultimately, with other adjustments, Rodriguez’s total

offense level was calculated to be 23. Based upon a guidelines range of

92 to 115 months, among other considerations, the court sentenced

Rodriguez to 98 months of imprisonment. Judgment was entered on

February 20, 2014. Rodriguez did not appeal his sentence or conviction.

                                LAW AND ANALYSIS

       Pursuant to 28 U.S.C. § 2255, a prisoner sentenced by a federal

court may “move the court which imposed the sentence to vacate, set aside

or correct the sentence” on the grounds “that the sentence was imposed in

violation of the Constitution or laws of the United States, or that the court

was without jurisdiction to impose such sentence, or that the sentence was

in excess of the maximum authorized by law, or is otherwise subject to

collateral attack.” 28 U.S.C. § 2255(a).

       Rodriguez filed his motion to vacate on July 5, 2016, alleging that he

is entitled to relief under Johnson v. United States, 135 S.Ct. 2551 (2015).1


       1
         The government argues that Rodriguez’s petition is untimely. Because the
petition fails on the merits, the court need not address the statute of limitations. See 28
U.S.C. § 2255(f).
                                           -2-
In Johnson, the Supreme Court held that the residual clause of the Armed

Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), was unconstitutionally

vague. See 18 U.S.C. § 924(e)(2)(B) (definition of “violent felony” includes

“conduct that presents a serious potential risk of physical injury to

another”). Rodriguez argues that “the government used priors that fall

under the residual clause” which is “unconstitutionally vague” under

Johnson.

      Rodriguez was not, however, sentenced under the ACCA residual

clause that was found to be unconstitutionally vague in Johnson. That

residual clause was part of the ACCA’s definition of “violent felony.”

Rodriguez’s base offense level was enhanced based upon a prior

controlled substance offense pursuant to U.S.S.G. § 2K2.1(a)(4)(A), not

based upon a prior violent felony. Therefore, Johnson does not provide

relief for Rodriguez.

      The Sentencing Guidelines contained a residual clause in the

definition of a “crime of violence” similar to the one invalidated in Johnson.

See U.S.S.G. § 4B1.2(a).2 To the extent Rodriguez claims that the residual

clause in Section 4B1.2(a) is unconstitutional in light of Johnson, his claim

is without merit. First, Rodriguez’s sentence was not enhanced based


      2
          Section 4B1.2(a)(2) was amended in 2016 to remove the residual clause.
                                          -3-
upon a crime of violence, but rather a prior controlled substance offense.

The definition of a prior “controlled substance offense” remains valid and is

not affected by Johnson. Second, the Supreme Court has rejected the

argument that the residual clause in Section 4B1.2(a) is unconstitutionally

vague, finding that the Sentencing Guidelines are not subject to a

vagueness challenge. Beckles v. United States, 137 S. Ct. 886, 895 (2017)

(“We hold that the advisory Sentencing Guidelines are not subject to a

vagueness challenge under the Due Process Clause and that § 4B1.2(a)’s

residual clause is not void for vagueness.”).

      Finally, to the extent Rodriguez raises a non-constitutional challenge

the calculation of his sentencing range under the guidelines, such a claim is

not cognizable under § 2255. Snider v. United States, 908 F.3d 183 (6th

Cir. 2018) (“We note that, although not without dissent, every other court of

appeals to have looked at the issue has agreed that a defendant cannot

use a § 2255 motion to vindicate non-constitutional challenges to advisory

guideline calculations.”).

      Rodriguez has requested the appointment of counsel. Because it is

clear as a matter of law that Rodriguez is not entitled to relief, the court will

deny this request. The court may appoint counsel for those seeking relief

under § 2255 when the “interests of justice so require.” 18 U.S.C. § 3006A.

                                       -4-
The court finds that the interests of justice would not be served by the

appointment of counsel, as Rodriguez has failed raise an arguably

meritorious issue.

                                    CONCLUSION

      For the reasons stated above, IT IS HEREBY ORDERED that

Defendant’s motion to vacate sentence (Doc. 18) and motion for the

appointment of counsel (Doc. 23) are DENIED.

      The court declines to issue a certificate of appealability, because

Defendant has not “made a substantial showing of the denial of a

constitutional right,” for the reasons stated above. See 28 U.S.C. §

2253(c)(2); Fed. R. App. P. 22.

Dated: February 21, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                February 21, 2019, by electronic and/or ordinary mail and also
                     on Lucas Rodriguez #48663-039, FCI Terre Haute,
                        Federal Correctional Institution, P.O. Box 33,
                                   Terre Haute, IN 47808.

                                      s/Barbara Radke
                                        Deputy Clerk




                                            -5-
